777 F.2d 423
UNITED STATES of America, Appellee,v.Charles RAY a/k/a Carl Hatchcock, Appellant.
No. 84-2230.
United States Court of Appeals,Eighth Circuit.
Submitted April 9, 1985.Decided Nov. 15, 1985.

Appeal from the United States District Court for the Eastern District of Missouri;  Clyde S. Cahill, Judge.


1
Before LAY, Chief Judge, FAGG, Circuit Judge, and HARRIS,* District Judge.

ORDER

2
Based upon our limited remand, 768 F.2d 991, in the above entitled matter the district court has now certified that the delay in ruling on various motions filed was not "reasonably necessary" and that the time elapsed was not excludable under 18 U.S.C. Sec. 3161(h)(1)(F) (1982) of the Speedy Trial Act.  On this basis the district court held that the defendant's motion to dismiss the indictment should be granted.  The trial court found pursuant to section 3162(a)(2), however, that the motion to dismiss the indictment should be granted without prejudice, allowing the United States to exercise its prosecutorial discretion in determining whether a new indictment should issue.  The reasons given by the district court for this finding are adequate and substantiate the court's ruling.


3
Based upon the additional findings now rendered by the district court, the order of the district court dismissing the indictment without prejudice is hereby affirmed.



*
 The HONORABLE OREN HARRIS, Senior United States District Judge for the Eastern and Western Districts of Arkansas, sitting by designation